18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 1 of 22




  The relief described hereinbelow is SO ORDERED.

  Signed January 17, 2019.


                                             __________________________________
                                                          Ronald B. King
                                               Chief United States Bankruptcy Judge
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 2 of 22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 3 of 22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 4 of 22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 5 of 22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 6 of 22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 7 of 22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 8 of 22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 9 of 22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 10 of
                                        22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 11 of
                                        22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 12 of
                                        22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 13 of
                                        22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 14 of
                                        22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 15 of
                                        22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 16 of
                                        22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 17 of
                                        22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 18 of
                                        22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 19 of
                                        22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 20 of
                                        22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 21 of
                                        22
18-51837-rbk Doc#74 Filed 01/18/19 Entered 01/18/19 06:19:44 Main Document Pg 22 of
                                        22
